Citation Nr: 0305158	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  00-22 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1963 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The record reflects the appellant requested a hearing in 
conjunction with his appeal in this matter.  However, the 
appellant later withdrew his request for a hearing in 
February 2001. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Psychiatric disability was noted at the time of the 
appellant's entry into military service.

3.  The appellant's preexisting psychiatric disability did 
not undergo a chronic increase in severity during service.


CONCLUSIONS OF LAW

1.  Psychiatric disorder clearly and unmistakably existed 
prior to service, and the presumption of soundness on 
entrance is rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  The appellant's preservice psychiatric disability was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. 
§ 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. The final rule implementing the VCAA 
was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The Board finds that the discussions in the rating decision 
and statement of the case have informed the appellant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Further, the 
appellant was notified of the VCAA in a June 2001 Board 
Remand.  In a July 2001 letter from the RO to the appellant 
she was inform of what evidence he should submit and what 
evidence the VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that a VA 
examination with an opinion is not warranted at this time as 
the post service records have established a psychiatric 
diagnosis an opinion is unnecessary based on the medical 
evidence of record.  The Board finds that the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, to include VA and 
private treatment reports.  The appellant has identified no 
other potential sources of evidence for consideration in this 
matter.  In correspondence, dated in November 2002, the 
appellant reported he had no additional evidence to submit 
for consideration.  As such, compliance with VA's 
notification and duty-to-assist requirements has been 
accomplished.  Therefore, the Board is satisfied that the VA 
has met the notification and duty to assist requirements as 
required by the VCAA. 

Service medical records disclose that on entrance examination 
in April 1963, the appellant reported a history of nervous 
trouble.  The examiner indicated that the appellant's history 
was significant for nervous condition one year prior to entry 
into service, without any problems since that time.  The 
examination clinically evaluated his psychiatric condition as 
normal.

Service medical and administrative records disclose that in 
August 1963, the appellant requested discharge from service 
as a conscientious objector based upon religious convictions.  
Statements submitted for consideration in support of this 
request reference the appellant's nervous breakdown in 
approximately 1961.  It was determined that separation from 
service was not warranted, and the request was denied.

Service personnel records document court-martial proceedings 
and other administrative action taken during the appellant's 
period of active duty.  These records show the appellant was 
court-martialed and placed in confinement in the stockade in 
December 1963.  In conjunction with routine weekly 
evaluations the appellant underwent psychiatric screening in 
December 1963.  The diagnostic impression was schizoid 
personality, chronic, severe, manifested by depression, ideas 
of reference, nightmares, poor judgment, inability to 
appreciate consequences of present behavior, seclusive and 
withdrawn behavior, and inability to tolerate minor stress 
for future reward.  It was determined that this disorder 
existed prior to service.  It was determined that the 
appellant was unsuitable for continued service, and discharge 
was recommended.

On separation examination conducted in January 1964, the 
appellant reported a history of nervous trouble.  The 
appellant reported he experienced a nervous breakdown in 
1961, at which time, he was reportedly advised by the 
treating physician to seek follow-up care.  It was noted the 
appellant reported he had experienced mild symptoms during 
active duty.  His psychiatric condition was clinically 
evaluated as normal. 

Post service records reflect the appellant underwent 
emergency commitment at a private medical facility in March 
1997, for suicidal ideation with plan of carbon monoxide 
poisoning and depression.  The medical examination report 
indicated the appellant had been charged with a criminal 
offense, and reported he'd rather die than go to jail.  No 
significant prior psychiatric history was noted.  Examination 
revealed no evidence of flight of ideas, loose associations, 
or auditory or visual hallucinations.  The final diagnosis 
was major depression, severe, recurrent (Axis I), and 
narcissistic traits (Axis II).  Follow-up care was 
recommended.

The appellant was privately hospitalized in July 1997 for 
emergency commitment due to depression, irritability, and 
suicidal ideation.  The medical report indicated the 
appellant presented with complaints of depression of several 
months in duration attributed to a pending criminal matter 
and the threat of incarceration.  It was noted that the 
appellant had been treated intermittently for depression over 
the past few months, with a treatment course of medication 
initiated.  He was evaluated with symptoms of moderate 
depression with low self-esteem, feelings of guilt, pessimism 
and hopelessness, with vegetative symptoms of depression, 
insomnia, anorexia, and weight loss.  It was noted that the 
appellant threatened suicide if sent to jail.  Examination 
showed no evidence of paranoia, ideas of reference, thought 
broadcasting, or thought insertion or passivity experience.  
The final diagnosis was depressive disorder (Axis I), and 
personality disorder with narcissistic traits (Axis II).

VA outpatient records dated from January 1999 to December 
2000 document psychiatric clinical visits.  These records 
reflect the appellant was variously diagnosed with major 
depressive disorder, recurrent; dysthymic disorder; 
adjustment disorder with mixed anxiety and depressed mood; 
and decreased sexual function.  The appellant reported 
symptoms of nervousness and depression.  He also complained 
of being unable to maintain a job, with anger and feelings of 
helplessness and hopelessness related to his financial 
circumstances.  The appellant was noted to report a history 
of mental problems since 1963.  Clinical reports dated in 
November 2000 indicate the appellant refused further 
treatment of therapy or medication.  A December 2000 clinical 
notation indicated he had not taken medication in years. 

The appellant essentially contends that his psychiatric 
disability was aggravated during his period of active duty.  
He maintains that psychiatric evaluation showed an increase 
in symptomatology, which was determined to warrant his 
discharge from active duty. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111, 1137 (West 
1991).  

Only such conditions that are recorded in examination reports 
are to be considered as "noted."  The veteran's reported 
history of pre-service existence of a disease does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(b) (2001).

In this regard, the appellant's statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, 
supra.

The first aspect of the claim to be determined is whether a 
psychiatric disorder was present at the time of the 
appellant's entry into active duty.  In this regard, in 
conjunction with the enlistment examination in April 1963, 
the appellant reported a history of psychiatric 
symptomatology the year preceding his entry into service.  It 
was the examining physician's impression the appellant had a 
psychiatric disability, identified as a nervous disorder, 
with no apparent symptomatology noted at the time of his 
entry into service.  The Board notes that other evidence of 
record references the appellant's history of psychiatric 
impairment prior to his entry into service.  When examined in 
December 1963 It was determined that the psychiatric disorder 
existed prior to service.  Accordingly the Board finds that a 
psychiatric disability was clearly and unmistakably present 
when the appellant entered active duty in April 1963 and the 
presumption of soundness on entry is rebutted.

The next aspect of the claim to be determined is whether the 
preservice psychiatric impairment underwent a chronic 
increase in disability during service beyond any normal 
progression.  In this regard, temporary or intermittent 
flare-ups of the pre-existing condition during service are 
not considered to be aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991). 

In this regard the entrance examination showed no psychiatric 
pathology.  There is no evidence of actual treatment for a 
psychiatric disability during service.  In conjunction with 
routine psychiatric screening in December 1963 a diagnosis of 
schizoid personality was rendered and it was recommended that 
he be discharged from service.  However, a personality 
disorder is not a disease or injury for which service 
connection may be granted.  38 C.F.R. § 3.303 (20020.  
Additionally, the service separation examination clinically 
evaluated his psychiatric condition as normal.  Also, the 
first post service evidence of a psychiatric disorder was in 
1997, more than 32 years following service.  The evidence 
indicates that his psychiatric disorder was asymptomatic at 
entrance and asymptomatic at the time of his discharge 
examination.  There is no competent medical evidence which 
shows that the presevice psychiatric disorder underwent a 
chronic increase in severity during service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim and service connection for a 
psychiatric disorder is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

